Citation Nr: 1814113	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-20 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, to include the residuals of a myocardial infarction, to include as secondary to service-connected left lower extremity cellulitis with stasis dermatitis.

2.  Entitlement to an increased rating for migraine headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) with a hiatal hernia and esophageal spasm with dysphagia, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for carpal tunnel syndrome of the left upper extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for carpal tunnel syndrome of the right upper extremity, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for left lower extremity cellulitis with stasis dermatitis, status-post left medial ankle abscess, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for left ankle strain, status-post incision and debridement of left medial ankle abscess, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for a left ankle scar associated with ankle strain, status-post left medial ankle abscess, currently evaluated as 10 percent disabling.

9.  Entitlement to a compensable rating for a posterior scalp scar, status-post surgical boil removal.

10.  Entitlement to a compensable rating for bilateral hearing loss.

11.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel
INTRODUCTION

The Veteran served on active duty from September 1995 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and November 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In September 2014, the Veteran testified at a hearing before a Veterans Law Judge.  The testimony was limited to the claim for service connection for a heart disorder.  A transcript of the hearing has been associated with the record.  The Veterans Law Judge who conducted the hearing is no longer employed at the Board.  In April 2016, the Veteran was notified that the Veterans Law Judge that conducted the hearing is no longer available to adjudicate the claim and that he had the opportunity to testify at another hearing. See 38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.707 (2017).  However, in an April 2016 response, the Veteran's representative indicated that the Veteran did not want an additional hearing.

In a June 2015 decision, the Board denied entitlement to service connection for a heart disorder.  The Veteran appealed the Board's June 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Veteran's attorney and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion for Remand (Joint Motion) requesting that the Court vacate the Board's June 2015 decision and remand the case for readjudication in compliance with the directives specified.  The Court issued an order in March 2016 that granted the Joint Motion and returned the case to the Board.

In August 2016 and March 2017, the Board remanded the claim for service connection for a heart disorder to the Agency of Original Jurisdiction (AOJ) for further development.  That development has been completed and the case has since been returned to the Board for appellate review.  

The issues of entitlement to increased evaluations for GERD, left lower extremity cellulitis, and left ankle strain and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current heart disorder, including a myocardial infarction or any residuals stemming from or associated with a myocardial infarction, that was caused or aggravated by a service-connected disability.

2.  The Veteran's headaches manifested in characteristic prostrating attacks occurring every week to two weeks.  He does not have very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran's left carpal tunnel syndrome has been manifested by no more than mild incomplete paralysis of the median nerve.

4.  The Veteran's right carpal tunnel syndrome has been manifested by no more than mild incomplete paralysis of the median nerve.

5.  The Veteran's left ankle scar is painful and stable.

6.  The Veteran's posterior scalp scar has no characteristics of disfigurement.  It is not painful or unstable.

7.  At worst, the Veteran has Level II hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for an evaluation in excess of 30 percent for migraine headaches have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2017).

3.  The criteria for a rating in excess of 10 percent for left carpal tunnel syndrome throughout the appeal period have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2017).

4.  The criteria for a rating in excess of 10 percent for right carpal tunnel syndrome throughout the appeal period have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2017).

5.  The criteria for an evaluation in excess of 10 percent for a painful, linear scar of the left ankle have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2017).

6.  The criteria for a compensable evaluation for a posterior scalp scar, status-post surgical boil removal, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7800, 7804 (2017).

7.  The criteria for a compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In addition to the requirements for establishing service connection on a direct basis, certain chronic disabilities, including arteriosclerosis (including coronary artery disease), myocarditis, and cardiovascular renal disease, are presumed to have been incurred in service if they manifested to a compensable degree within a certain time from the date of separation from active service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for a heart disorder.

The Veteran's service treatment records reflect that the Veteran was treated on a number of occasions with complaints of chest pain.  In this regard, a March 1998 service treatment record indicated that the Veteran had been experiencing chest pain.  

A July 1999 service treatment record generated at the Naval Medical Center (NMC) showed that the Veteran presented with complaints of a "sub-sternal-'duel' pressure-like pain" that began while he was watching television.  The Veteran reported that he had experienced similar symptoms two to three times in the past month that were not related to increased activity.  An EKG was normal, and a chest x-ray was negative for any abnormalities.  The Veteran was diagnosed with chest pain of unknown etiology with a very low probability for cardiac care.  It was also noted that the Veteran possibly experienced a panic attack. 

In a subsequent July 1999 NMC service treatment record, the Veteran was treated for complaints of a sudden pressure-like sensation near and around his chest which lasted for four hours until he was given Nitroglycerin (NTG) tablets in the emergency room.  According to the Veteran, his symptoms included shortness of breath, sweating, lightheadedness, and a tingling sensation in his right hand, as well as numbness and tremors in both hands.  His emergency room evaluation was negative for a heart attack.  When providing his medical history, the Veteran stated that he experienced similar symptoms earlier in the week, and he described ongoing chest pressure and discomfort several days prior, as well as worsening pain several days afterwards which left him unable to breathe.  He was taken to the emergency room at a private hospital, where he received three NTG tablets and was placed on intravenous lines, which helped relieve his pain.  It was noted that cardiac enzymes and EKG results were negative for any abnormalities.  After conducting a physical evaluation, the treatment provider diagnosed the Veteran with chest pain, rule out angina pectoris, rule out hiatal hernia, and rule out "GB disease."  Results from the stress test were negative, and the treatment provider indicated that he suspected that the Veteran's symptoms were due to GERD and esophagitis.
 
A subsequent record from the cardiology clinic at NMC showed that the Veteran had experienced two previous episodes of chest pressure and that he complained of difficulty breathing.  His ECG results were negative for abnormalities, and there were no signs of congestive heart failure or syncope.  The Veteran reported that his chest pressure coincided with his meals.  The Veteran was diagnosed with non-cardiac chest pain.  

In a January 2001 service treatment record, the Veteran reported that he had seen a physician on a regular basis for chest pain for the past one and a half years.  It was noted that his exercise stress test and cardiology evaluations were negative for abnormalities.  The Veteran described the pain as a sharp, pressure type sensation with occasional burning.  He also reported having reflux-type symptoms in his throat at night while sleeping, and he noted that his symptoms were partially relieved with antacids, H2 blockers, and proton-pump inhibitors.  

To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question. 38 C.F.R. § 3.303(b); Walker, supra.  The service treatment records do not establish that the Veteran had a chronic heart disease during service.  Although service treatment records reflect complaints of chest pain, discomfort, and shortness of breath throughout his period of service, these symptoms resolved prior to his separation from service, and there was no actual clinical finding of a heart disorder.  Therefore, chronicity is not established in service.  Further, the record contains no indication that one of the enumerated chronic diseases  manifested to a compensable degree within one year of the Veteran's qualifying period of active service for chronic presumptive service connection.  Moreover, the Veteran has primarily contended that he has a heart disorder secondary to his left lower extremity cellulitis.

Private hospitalization records dated in June 2012 reflect that the Veteran was admitted to the emergency room with complaints of recurrent left lower extremity pain, signs of a fever, and generalized aches.  The hospital records show that the Veteran was given an infusion of Avelox followed by Rocephin for his left lower extremity cellulitis.  Thereafter, he began complaining of chest pain and severe shortness of breath.  A summary of the report indicated that, soon after being given the medication, the Veteran became tachycardic and hypoxic, and he was treated for an anaphylactic reaction.  A CT angiogram of the chest revealed increased interstitial markings with consolidation bilaterally.  An EKG reflected a left ventricular (LV) function that was preserved with an estimated ejection fraction of 55 percent, trace mitral and tricuspid regurgitation, and no clinically significant pericardial effusion.  A discharge report reflected that the Veteran was predominantly treated for a severe anaphylactic reaction with severe sepsis, secondary to probable pneumonia and cellulitis.  The Veteran was discharged with several diagnoses, including a severe anaphylactic reaction that had resolved; severe sepsis, resolved; acute respiratory failure requiring mechanical intubation followed by extubation; and non-ST elevation myocardial infarction, stable.  

The Veteran subsequently underwent a cardiac scan stress test approximately one week after he was discharged from the hospital.  During the exercise test, he achieved seven metabolic equivalents of workload.  His resting heart rate was 66 beats per minute, and his maximum heart rate was 150 beats per minute, which was the equivalent of 85 percent of the maximum predicted heart rate.  A resting EKG showed sinus rhythm without significant abnormalities.  At peak stress, it was noted that the Veteran developed sinus trachycardia with non-specific inferolateral ST-T abnormalities.  Results from the stress test showed the myocardial perfusion imaging to be normal with no signs of ischemia.  Left ventricular systolic function was also shown to be normal with an ejection fraction of 70 percent. 

The Veteran was admitted for chest pain approximately one week after the stress test.  EKG results revealed normal LV function.  In the discharge report, the physician determined that the Veteran's chest pain was atypical, as it lasted for more than an hour and subsided after being given NTG and Ativan.  After reviewing the EKG and stress test from one week prior to his admission that were negative for findings of ischemia, the physician determined that the Veteran's chest pain was most likely noncardiac.

In a July 2012 VA heart examination report, the VA examiner determined that the Veteran had been diagnosed with an acute, subacute, or old myocardial infarction.  The examiner acknowledged the Veteran's service treatment records that reflected recurrent symptoms and complaints of chest pain and noted that cardiac evaluations from that time were negative for any cardiac etiology or heart disease.  The examiner further noted that the Veteran had recurrent issues of cellulitis involving the left lower extremity and that he had received outpatient treatment, including antibiotics, for his left lower extremity cellulitis flare-ups.  The examiner also reviewed the June 2012 private treatment records, which documented the Veteran's anaphylactic reaction after being given Avelox and Rocephin and reflected multiple diagnoses at discharge, including "non-ST wave elevation myocardial infarction."  The VA examiner observed that the Veteran did not report any current chest pain or any symptoms of syncope, dizziness, significant fatigue, dyspnea on exertion, or angina-type symptoms.  The examiner also noted that the June 2012 stress test reflected a workload of seven METs, but noted that, at the time of the VA examination, the Veteran would be able to achieve higher metabolic workloads.  The examiner indicated that the Veteran was limited primarily by some deconditioning, obesity, and pain in his left leg associated with stasis dermatitis and cellulitis.  The examiner stated that there was no evidence reflecting a history of underlying coronary artery disease or other coronary ischemic cardiac disease prior to the June 2012 hospitalization.  According to the examiner, there was no current evidence of ischemic heart disease, based on the exercise testing with Cariolite perfusion scanning.  The examiner further determined that the non-ST wave elevated myocardial infarction diagnosed, "essentially, chemically by way of increasing cardiac enzymes during hospitalization would be considered an ischemic event likely due to increased workload and over stress of the heart during a time of anaphylaxis and significant hypotension."

The July 2012 VA examiner determined that the Veteran did suffer a cardiac event that was due to or a result of treatment for his service-connected left lower extremity cellulitis.  According to the examiner, the Veteran did not have any evidence of a coronary condition or cardiac disease prior to his hospitalization in June 2012, and he did suffer a non-ST wave elevated myocardial infarction diagnosed by way of a cardiac enzyme increase while being treated for his left lower extremity cellulitis.  The examiner determined that the Veteran would not have suffered a non-ST wave elevated myocardial infarction were it not for the fact that he received antibiotics for treatment of his left lower extremity cellulitis, thereby causing the anaphylactic reaction.  According to the examiner, however, at present, the Veteran was not demonstrating any specific or significant residuals of a cardiac disorder related to the non-ST wave elevated myocardial infarction that he suffered during his June 2012 hospitalization.  The examiner opined that the cardiac event was an acute episode precipitated by the anaphylactic shock due to the administration of antibiotics and that there was no permanent myocardial damage or underlying cardiac disease, residuals, or sequelae of a cardiac condition due to, or a result of, the Veteran's service-connected left lower extremity cellulitis or treatment thereof.  

A March 2013 private treatment record shows that the Veteran presented to the emergency room with complaints of chest pain.  According to the treatment provider, the Veteran's complaints were related to stress and severe anxiety regarding his uncle's recent death.  A chest x-ray was negative for acute cardiopulmonary disease.  EKG results were also negative for an acute process or ischemia and were shown to be normal with a sinus rhythm that was within normal limits.  The Veteran was diagnosed with most likely atypical chest pain.  

VA treatment records dated in March 2013 also reflect a primary diagnosis of chest pain.

In a September 2016 VA medical opinion, the VA examiner opined that the Veteran's claimed heart disorder was less likely than not incurred in or caused by service.  The VA examiner also opined that the Veteran's claimed heart disorder was not aggravated beyond its natural course by his service-connected left lower extremity cellulitis, including its treatment and complications thereof during the June 2012 hospitalization when he suffered an anaphylactic reaction to an antibiotic in the course of treatment for his cellulitis.  The examiner noted that, in June 2012, the Veteran presented to the emergency room with complaints of lower leg pain and that he was diagnosed with cellulitis and treated with antibiotics.  He indicated that the Veteran developed chest pain and shortness of breath after receiving the antibiotics and that the Veteran became tachycardic, tachypneic, and hypoxic.  The examiner noted that anaphylactic shock and sepsis were suspected and that he was treated accordingly.  The VA examiner reported that, with anaphylaxis and shock, there is an abrupt decrease of blood pressure which decreases adequate blood flow to the heart, and as a result, the heart muscle can show signs of injury with elevated serum troponin levels.  This marker determined that the Veteran had a myocardial infarction.  The VA examiner also indicated that the records showed that the myocardial infarction was classified as a non-ST elevated myocardial infarction, which does not usually cause myocardial damage.  The examiner noted that the Veteran's post-hospitalization stress test in June 2012 was normal and showed no signs of ischemia or coronary artery disease and revealed normal heart function with an ejection fraction of 70 percent.

In his September 2016 VA medical opinion, the VA examiner opined that the Veteran had an episode of hypotension (low blood pressure), which resulted from either anaphylaxis or sepsis.  He stated that the hypotension caused a decrease in blood flow to the heart which caused transient hypoperfusion to the heart muscle, or myocardial ischemia.  He noted that the myocardial ischemia was detected by means of an elevated serum troponin level.  He related that the myocardial ischemia was transient and did not result in myocardial damage.  Therefore, he opined that the Veteran did not incur any additional disability related to his heart as a result of the June 2012 event.  Further, he specifically opined that the Veteran had no significant damage to his heart or decrease in heart function due to the June 2012 incident.  Rather, he indicated that the June 2012 incident was a transient event.

In a May 2017 VA medical opinion, the VA examiner opined that the Veteran's claimed heart disorder was less likely than not due to or the result of the Veteran's service-connected left lower extremity cellulitis.  He related that, since the June 2012 episode, the Veteran had had recurrent episodes of chest pressure and chest tightness; however, both the Veteran and his medical records show that these symptoms are related to a condition in his esophagus and were not due to a heart disorder.  The VA examiner noted that the Veteran has not been diagnosed with a heart disorder, with the exception of hypotension related to a myocardial infarction in June 2012.  The VA examiner indicated that stress testing and EKG show that the Veteran's heart functions normally and that there is no impairment of cardiac function.  The VA examiner also noted that there was no medical evidence that the Veteran had a heart disorder before the June 2012 episode and that the Veteran had not been diagnosed with a heart disorder since the June 2012 event.  Therefore, there was no heart disorder that could be aggravated by a service-connected disability.  

After a review of all the evidence of record, the Board finds that service connection for a heart disorder is not warranted.  Specifically, the Board finds the weight of the evidence is against a finding of a current disability, to include a myocardial infarction or residuals thereof.   

In this case, the Board acknowledges that the Veteran did experience a myocardial infarction as a result of treatment for his service-connected left lower extremity cellulitis.  However, this occurrence was shown to be acute and transitory in nature and resolved prior to and by the time the Veteran filed his claim for service connection for a heart disorder in late June 2012.  The evidence of record following the June 2012 myocardial infarction does not show that the Veteran has had any type of heart or cardiac disorder or any residuals from the June 2012 myocardial infarction.  Indeed, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) ( noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  From the time the Veteran filed his claim in late June 2012, the medical evidence of record has been negative for a diagnosis of a cardiac disorder and/or residuals from the Veteran's June 2012 myocardial infarction.

In the absence of a present disability there can be no claim. Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as in the case here, that holding would not apply. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a disability for which benefits are claimed.  In this case, where the evidence shows no current disability upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit. See Brammer at 225; Rabideau, 2 Vet. App. 141, 143-44 (1992). 

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for a heart disorder, the benefit of the doubt doctrine is not for application. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Migraines

In this case, the Veteran has contended that he is entitled to an increased rating for his migraine headaches.  He is currently assigned a 30 percent evaluation, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The maximum 50 percent rating under Diagnostic Code 8100 is warranted for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Rating Schedule does not define "prostrating."  However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion." See e.g. Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The Court has noted that "productive of" can either have the meaning of "producing" or "capable of producing." Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating. Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU. Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at a minimum, capable of producing "severe" economic inadaptability.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected migraine headaches.  As set forth above, the applicable rating criteria link ratings for migraine headaches to two elements: severity and frequency. 

As to frequency, during a September 2016 VA headaches examination, the Veteran indicated that he averaged migraine headaches approximately two to three times per month.  He indicated that the headaches lasted from one and one-half hours to two days.  

Regarding the severity of the headaches, during the September 2016 VA examination, the Veteran reported that he had pain that began at the back of his head or neck and progressed to the top of his head.  He described eye pain, nausea, sensitivity to light and sound, and occasional dizziness.  He indicated that he curled up in a dark, quiet room when he had a severe headache.

Overall, the evidence does not show that he has very frequent, completely prostrating attacks or that he has prolonged attacks productive of severe economic inadaptability.  Rather, during the September 2016 VA examination, the Veteran reported that he had only missed work or went home early six times in eight years due to his headaches.  

The Board further notes that the available post-service medical records do not document any complaints or treatment for headaches.  Nor has the Veteran identified any outstanding evidence.  

Therefore, the Board finds that the weight of the evidence is against an increased rating for migraine headaches.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied in this regard. Gilbert, 1 Vet. App. 49 (1990).


Carpal Tunnel Syndrome

The Veteran's left and right carpal tunnel syndrome are currently assigned separate 10 percent evaluations, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Under that diagnostic code, mild incomplete paralysis is rated as 10 percent disabling for the major and minor extremity.  Moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side, and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex the distal phalanx of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.

In this case, the Veteran is right-handed.  Therefore, his right upper extremity is considered major, and his left upper extremity is minor. 

During a September 2016 VA examination, the Veteran reported that he had periodic numbness and tingling in all of his fingers at times, but especially in his thumbs, middle fingers, and pinky fingers.  He indicated that he had more tingling to the fingers after typing for longer than 20 minutes or after writing with his right hand for several minutes.  He indicated that he felt occasional weakness in his hands and that he dropped things like tools or coffee.  He stated that he did not wear braces or take medication for his carpal tunnel syndrome.  A physical examination revealed full range of motion of both wrists.  Tinel's tests were positive bilaterally, and Phalen's tests were negative bilaterally  There was no evidence of a gap between any finger and the proximal transverse crease of the hand on maximum flexion of the finger.  There was also no evidence of paralysis or motor loss bilaterally, and he had 2+ reflexes in the upper extremities.  The examiner noted that the Veteran had mild incomplete paralysis of the left and right median nerves.  

The Board finds that the aforementioned evidence supports a 10 percent evaluation for the left and right upper extremities throughout the appeal period.  The Board notes that the September 2016 VA examiner opined that the Veteran had mild incomplete paralysis of the left and right median nerves.  In addition, motor, sensory, and strength examinations of the left and right upper extremities has yielded largely normal findings.  The Veteran's reports of pain, numbness, and difficulties with use of the bilateral hands are consistent with the assigned rating.  Therefore, the Board finds that moderate or severe incomplete paralysis has not been more nearly approximated.  Thus, the Board finds that an increased evaluation is not warranted.  


Ankle Scar

The Veteran is currently assigned a 10 percent rating for a painful, linear scar of the left ankle, status-post incision and debridement of a left medial ankle abscess, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7800 pertains to scars of the head, face, or neck.  As the scar is located on the Veteran's left ankle, Diagnostic Code 7800 is not for application in this case.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear.  A 10 percent evaluation is contemplated for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Note 1 indicates that a deep scar is one associated with underlying soft tissue damage.  The Veteran's left ankle scar is linear; therefore, this diagnostic code is not for application.

Diagnostic Code 7802 provides a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear and involve an area or areas of 144 square inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.  The Veteran's left ankle scar is linear; therefore, this diagnostic code is not for application.

Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  

There are three notes to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars are to be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.

In considering the evidence of record under the laws and regulations as set forth above, the Veteran does not meet the criteria for a higher evaluation for his left ankle scar.

A February 2015 VA examination revealed a medial left ankle scar that measured six centimeters and that was linear and well-healed.  There was mild tenderness to palpation and mild pain.  The scar was not unstable.

The evidence shows that the Veteran's left ankle scar was linear, mildly tender, and mildly painful.  No other disabling effects were identified on VA examination in February 2015.  Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent evaluation.  The Veteran only has one scar on his left ankle.  Therefore, the evidence does not show three or four scars that are unstable or painful to warrant a 20 percent rating under Diagnostic Code 7804.  There are also no other disabling effects to warrant a higher evaluation under Diagnostic Code 7805.  Thus, the Board finds that an increased evaluation is not warranted.  


Scalp Scar

The Veteran is currently assigned a noncompensable evaluation for a posterior scalp scar, status-post boil removal, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7800 pertains to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.

Under Diagnostic Code 7800, a 10 percent evaluation is warranted for a scar with one characteristic of disfigurement.  A 20 percent evaluation is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three features of paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

Note (1) provides the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar five or more inches (13 or more cm. in length); (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  

Diagnostic Code 7801 pertains to burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear.  The Veteran's scar is located on his scalp; therefore, this diagnostic code is not for application.

Diagnostic Code 7802 provides a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear and involve an area or areas of 144 square inches (929 sq. cm.) or greater.  The Veteran's scar is located on his scalp; therefore, this diagnostic code is not for application.

Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  

There are three notes to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars are to be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.

In considering the evidence of record under the laws and regulations as set forth above, the Veteran does not meet the criteria for a compensable evaluation for his posterior scalp scar.

An August 2016 VA examination revealed a scar resulting from the surgical removal of a boil from the posterior scalp.  The Veteran indicated that he felt the scar when he shaved his head every third day, but he stated that the scar was not painful.  The examiner noted that the Veteran had a vertical scar on his posterior scalp.  It measured 1.5 centimeters in length and 0.3 centimeter in width.  The scar was not painful or unstable.  It was smooth on palpation, the underlying tissue was intact, and the skin was soft and flexible.  The scar was slightly atrophic.  The examiner noted that the approximate total area of the abnormal texture of the head was 0.45 centimeters squared.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The examiner also noted that there was no gross distortion or asymmetry of the Veteran's facial features or visible or palpable tissue loss.  The examiner further reported that the scar did not cause any limitation of function.  

The evidence shows that the Veteran's posterior scalp scar was slightly atrophic.  No other disabling effects were identified on VA examination in August 2016.  

Under Diagnostic Code 7800, a 10 percent evaluation is assigned for a scar of the head, face, or neck with one characteristic of disfigurement.  While the August 2016 VA examiner noted that the Veteran's scar was slightly atrophic, the VA examiner approximated the total area of abnormal texture was 0.45 centimeters squared.  The characteristic of disfigurement pertaining to abnormal skin texture applies to an area exceeding six square inches (39 sq. cm.).  None of the other seven characters of disfigurement apply in this case.  Therefore, the Veteran is not entitled to a compensable evaluation for his posterior scalp scar.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent evaluation.  However, the Veteran indicated that his scar was not painful.  In addition, the examiner indicated that the scar was not unstable.  Thus, the Board finds that an increased evaluation is not warranted under Diagnostic Code 7804.  Moreover, no limitation of motion of function or disabling effects were found.  Thus, a higher evaluation is not warranted under Diagnostic Code 7805.


Hearing Loss

The Veteran's bilateral hearing loss is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  


In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of pure tone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85. 

Regulations also provide that in cases of exceptional hearing loss, i.e., when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for bilateral hearing loss.

During a March 2013 VA examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
40
40
60
65
60
56
LEFT
30
35
45
35
50
41

The Maryland CNC controlled speech discrimination test revealed speech recognition of 84 percent in the right ear and 90 percent in the left ear.

These audiometric findings equate to Level II hearing loss in the right ear and Level II hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the March 2013 VA audiological evaluation has resulted in findings corresponding to a noncompensable evaluation.  

During a September 2016 VA examination, an audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
30
35
55
55
45
48
LEFT
25
30
45
35
45
39

The Maryland CNC controlled speech discrimination test revealed speech recognition of 90 percent in the right and left ears.

These audiometric findings equate to Level II hearing loss in the right ear and Level II hearing loss in the left ear. See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological report does not demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable. See 38 C.F.R. § 4.86 (a), (b).

Thus, the September 2016 VA audiological examination again resulted in findings corresponding to a noncompensable evaluation.  

Based on the foregoing, none of the audiological examinations show that the Veteran is entitled to a compensable evaluation.  The Board has considered the Veteran's lay assertions regarding his diminished hearing.  However, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, an increased evaluation is not warranted.


Conclusion
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to an increased rating for migraine headaches, currently assigned a 30 percent rating, is denied.

Entitlement to an increased rating for carpal tunnel syndrome of the left upper extremity, currently assigned a 10 percent rating, is denied.

Entitlement to an increased rating for carpal tunnel syndrome of the right upper extremity, currently assigned a 10 percent rating, is denied.

Entitlement to an increased rating for a painful, linear left ankle scar, currently assigned a 10 percent rating, is denied.

Entitlement to a compensable rating for a posterior scalp scar is denied.

Entitlement to a compensable rating for bilateral hearing loss is denied.


REMAND

Regarding the issues of entitlement to increased evaluations for the service-connected GERD and left lower extremity cellulitis, the Veteran was most recently afforded VA examinations in September 2016.  Thereafter, VA treatment records indicate that the Veteran sought emergency treatment for complaints of severe burning, tingling, and itching in his left lower leg in November 2016 and for gastrointestinal complaints in March 2017 and April 2017.  Therefore, the Board finds that VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected GERD and left lower extremity cellulitis. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the issues of entitlement to an increased evaluation for the service-connected left ankle strain, the Veteran was afforded VA examinations in connection with his claim in September 2016.  However, the United States Court of Appeals for Veterans Claims issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016) that renders the examination inadequate.  In particular, the Board notes that the examiners did not assess the range of motion for the Veteran's ankles in passive motion, weight-bearing, and nonweight-bearing settings.  Therefore, a remand is required to obtain a fully adequate VA examination.

In addition, the Veteran's TDIU claim is inextricably intertwined with the increased rating claims for GERD, left lower extremity cellulitis, and left ankle strain, as the claims could affect the outcome of the TDIU claim.  For this reason, the increased rating claims must be resolved prior to resolution of the claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his GERD, left lower extremity cellulitis, and left ankle strain that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records dated from June 2017 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected GERD with hiatal hernia and esophageal spasm with dysphagia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should address whether there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

He or she should also indicate whether there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left lower extremity cellulitis with stasis dermatitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should address whether 20 to 40 percent of the entire body or 20 to 40 percent of the exposed area is affected, or; whether systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left ankle strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected left ankle disability.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left ankles.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; malunion of the os calcis or astragalus; or, evidence of an astragalectomy.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination reports to ensure that they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures. 

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


